             Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- X
CHINESE AMERICAN CITIZENS ALLIANCE
GREATER NEW YORK, PHILLIP YAN HING
WONG, SIU-LIN LINDA LAM, LUCAS LIU,
GEORGE LEE, and XUHUI NI, each individually
and on behalf of all other Asian-Americans similarly
situated,
                                                                             COMPLAINT
                                                 Plaintiffs,
                                                                             JURY TRIAL
                            -against-                                        DEMANDED

NEW YORK CITY DEPARTMENT OF EDUCATION,
CITY OF NEW YORK, RICHARD A. CARRANZA, as                                  Case No. 20-cv-8964
Chancellor in his official capacity, BILL DE BLASIO,
as Mayor of the City of New York in his official
capacity, Asst. Principal JASON MARINO, individually
and in his official capacity, Asst. Principal JOHN DOE
No. 2, individually and in his official capacity, School
Safety Officer JOHN DOE No. 3, individually and in his
official capacity, Police Officer JOHN DOE No. 4,
individually and in his official capacity, Police Officer
JOHN DOE No. 5, individually and in his official
capacity, School Safety Officer JOHN DOE No. 6,
individually and in his official capacity, School Safety
Officer JOHN DOE No. 7, individually and in his
official capacity, and School Safety Officer JOHN DOE
No. 8, individually and in his official capacity,

                                                 Defendants.
--------------------------------------------------------------------- X

                                     PRELIMINARY STATEMENT

        1.       This class action lawsuit, brought by the Chinese American Citizens Alliance

Greater New York (“CACAGNY”) and five individual Asian-Americans on behalf of

themselves and others similarly situated, challenges the unconstitutional policies and practices of

Defendants the New York City Department of Education (“DOE”), the City of New York,

Chancellor Richard A. Carranza, and/or Mayor Bill de Blasio, along with the New York City
             Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 2 of 40




Police Department (“NYPD”), and the NYPD School Safety Division, as evidenced by the

unlawful and unconstitutional actions of their respective employees and agents, and seeks to

ensure that the constitutional rights of Asian-Americans to attend and express political speech

outside, at, or inside School buildings, Town Halls, and/or other education-related DOE or City

public meetings are not unlawfully abridged.

A.      Chancellor Town Hall Meetings

        2.       As part of the DOE’s outreach into New York City communities, the DOE

Chancellor, currently Richard A. Carranza, conducts Town Hall meetings in coordination with

the meetings of the City’s 32 School District Community Education Councils (“CEC”). Indeed,

one of the roles of each District CEC is to host a Town Hall meeting with the Chancellor during

the school year.1

        3.       CEC and Town Hall meetings are public and subject to the requirements of the

open meetings law—i.e., Article 7 of the New York Public Officers Law.

        4.       The primary purpose of these Town Hall meetings is for the DOE Chancellor to

engage in dialogue with the school district community—in particular, with school district parents

and other community and education stakeholders—around issues relating to the education of the

City’s 1.1 million school children.

        5.       It is not uncommon that before, during, or after Town Hall meetings, parents

and/or other community members and stakeholders engage in political speech, including

protests, rallies, picketing, and/or displaying signs or posters prior to, during, or following such




1
  See New York City Department of Education, “Roles and Responsibilities of Community Education Councils,” at
https://www.schools.nyc.gov/get-involved/families/education-councils/roles-and-responsibilities-of-education-
councils.

                                                      2
             Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 3 of 40




meetings, outside and/or inside School buildings, to support or protest the DOE, City,

Chancellor, and/or Mayor, or their respective or coordinated actions or policies.2

        6.       At times, Town Hall meetings can be contentious. On January 16, 2020, for

example, the Chancellor scheduled a Town Hall meeting with CEC District 26, at a middle

school in Bayside, Queens, and then abruptly left the meeting after several parents angrily

confronted him about the issues of sexual assaults and violence occurring at Middle School 158,

another District 26 middle school.3

        7.       In the past, the Chancellor also has attempted to avoid potentially contentious

meetings altogether. In February 2020, for example, the DOE took steps to move a March Town

Hall meeting scheduled in Chinatown with CEC District 2 to Chelsea to avoid potentially critical

Asian protestors. According to sources at the New York Post, Acting Deputy Chancellor (ADC)

Adrienne Austin “pushed for a location change” with CEC District 2.4

        8.       The Asian community’s criticisms concerning certain of the DOE, City,

Chancellor, and/or Mayor’s education policies are not new. In June 2018, for example, following

the DOE and City’s proposed plans to alter admissions policies to Specialized High Schools,




2
  See, e.g., Jenna Bagcal, “Northeast Queens leaders rip Carranza over claim of ‘setup’ at heated Bayside meeting,”
www.Qns.com, Jan. 29, 2020, at https://qns.com/2020/01/northeast-queens-leaders-rip-carranza-over-claim-of-
setup-at-heated-bayside-meeting/ and Leslie Brody, “New York City Schools Chancellor Apologizes After Heated
Exchanges,” Wall Street Journal, Jan. 30, 2020, at https://www.wsj.com/articles/new-york-city-schools-chancellor-
apologizes-after-heated-exchanges-11580423115, evidencing parents and/or community members engaging in
political speech at public DOE meetings with Chancellor Carranza.
3
 See, e.g., Selma Algar, “Outraged parents jeer DOE head Richard Carranza off the stage at Queens town hall
meeting,” New York Post, Jan. 17, 2020, at https://nypost.com/2020/01/17/outraged-parents-jeer-doe-head-richard-
carranza-off-the-stage-at-queens-town-hall-meeting/.
4
  See, e.g., Selma Algar, “DOE wants to move Carranza town hall from Chinatown to Chelsea,” New York Post,
Feb. 13, 2020, at https://nypost.com/2020/02/13/doe-wants-to-move-carranza-town-hall-meeting-from-chinatown-
to-chelsea/.

                                                         3
                Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 4 of 40




ostensibly to increase minority enrollment, protests erupted within the Asian community

accusing the Chancellor and Mayor of pitting one minority group against another.5

           9.       In December 2018, CACAGNY along with others in the Asian community sued

the Chancellor and Mayor alleging that their education policies concerning Specialized High

School admissions were racially motivated and designed to achieve an unconstitutional racial

balance at these schools.6

           10.      From June 2019 through and including March 2020, members of CACAGNY,

including certain Plaintiffs, along with other Asian-Americans, have engaged in active protests

and picketing against Defendants DOE, City, Chancellor, and/or Mayor, before, during, and after

education-related public meetings, including in 2019—on June 18 and 26, July 18 and 31,

August 6, September 4, and in 2020—on January 7 and 16, February 4, 19, and 26, and March 2,

frequently displaying signs or posters containing political speech as described herein.7

           11.      For example, at or around School buildings, Town Halls, and/or City education-

related meetings, Plaintiffs, along with other Asian-Americans, possessed politically expressive

material, including signs, flyers, or posters. The content of the material include: “Fire Carranza

for breeding racism, corruption and cronyism;” “No Trickle Down School Racism;” “Carranza

Spreads Anti-Semitic and Anti-Asian Rhetoric;” “Carranza is Silencing Parents;” “Indict

Carranza for Grade Fraud A RICO Probe;” “Stop Spreading Hate;” “Stop Spreading Hate in the




5
  See, e.g., Alex Zimmerman and Monica Desare, “De Blasio’s specialized school proposal spurs outrage in Asian
communities,” Chalkbeat, June 5, 2018, at https://ny.chalkbeat.org/2018/6/5/21105142/de-blasio-s-specialized-
school-proposal-spurs-outrage-in-asian-communities.
6
  See Christa McCauliffe Intermediate School PTO, Inc. v. Bill de Blasio, 18-CV-11657 (ER)(OTW) at
https://pacificlegal.org/wp-content/uploads/2018/12/Complaint-filed-3-1552-1-1.pdf.
7
    See, e.g., CACAGNY’s website at http://www.cacagny.org/ for information concerning certain protest activities.

                                                          4
            Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 5 of 40




name of Diversity;” “Carranza is a racist! Needs to be fired!”; “Asians Aren’t Yellow;” and

“Stop All Bullying and Sexual Assault.”

          12.   Upon information and belief, because of their public and vocal protests, the

Asian-American community, which includes Plaintiffs, have been and are being targeted by

Defendants DOE, City, Chancellor, and/or Mayor, including their employees and agents, for the

purposes of discouraging and abridging their political speech by the manner and means described

herein.

February 4, 2020 Incident

          13.   On February 4, 2020, a Town Hall meeting was scheduled in conjunction with a

CEC District 22 meeting at the James Madison High School located at 3787 Bedford Avenue

(hereafter “School building”), in the Sheepshead Bay neighborhood of Brooklyn, New York.

          14.   Thereat, DOE and City Defendants, including the individuals named and

described herein, each of whom are employees and agents of the DOE, City, Chancellor, and/or

Mayor, along with members of the NYPD and/or NYPD School Safety Division, did

intentionally, purposefully, unlawfully, and unconstitutionally:

                a. selectively refuse Asian-Americans access to School buildings and Town Hall

                   meetings, while allowing non-Asians access to School buildings and public

                   Town Hall meetings;

                b. selectively search Asian-Americans for signs or posters for the purposes of

                   precluding Asian-Americans from entering School buildings or Town Hall

                   meetings and from bringing protest signs or posters into Town Hall meetings,

                   while not searching non-Asians and thereby allowing non-Asians to enter




                                                 5
          Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 6 of 40




                   School buildings and Town Hall meetings, and bring protest signs or posters

                   into Town Hall meetings;

               c. selectively physically confront, accost, or manhandle Asian-Americans to

                   intimidate or dissuade them from entering, and otherwise sought to prevent

                   their gaining access to School buildings and attending Town Hall meetings;

                   and

               d. selectively and successfully dissuade Asian-Americans from entering School

                   buildings and attending Town Hall meetings.

       15.     Upon information and belief, these unconstitutional and unlawful actions

constitute the policies and practices of Defendants DOE, City, Chancellor, and/or Mayor, as well

as the NYPD and the NYPD School Safety Division, and were taken upon the instructions of

Defendants’ employees and agents and at the behest of the DOE and/or City, including the

Chancellor and/or Mayor, and/or members of the Chancellor or Mayor’s offices, with the

knowing cooperation and assistance of the City’s NYPD and/or NYPD School Safety Division.

       16.     Further, by their actions as described herein, including by stopping, confronting,

seizing, searching, physically touching, pushing, intimidating, coercing, and/or manhandling

Plaintiffs, each of whom is Asian-American, Defendants, individually and jointly, purposefully

and intentionally, violated Plaintiffs’ United States and New York State constitutional rights by

unconstitutionally and unlawfully:

               a. suppressing and/or prohibiting Plaintiffs from expressing their political views;

               b. suppressing and/or negating Plaintiffs’ free speech rights;

               c. suppressing and/or restricting Plaintiffs’ freedom of association;




                                                6
            Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 7 of 40




                d. selectively stopping, seizing, searching, and/or otherwise manhandling

                   Plaintiffs;

                e. selectively harassing, intimidating, and/or coercing Plaintiffs to dissuade them

                   from engaging in free speech or free association rights; and/or

                f. selectively treating Plaintiffs differently from non-Asians

in that Defendants prohibited, restricted, and/or limited Plaintiffs’ access to School buildings and

participation at the Town Hall meetings at which Chancellor Carranza or Mayor de Blasio, or

their respective employees or agents, were scheduled to address the public.

       17.      Defendants, individually and jointly, purposefully and intentionally, treated

Asian-Americans differently from non-Asians by prohibiting, restricting, and/or limiting Asian-

Americans’ access to School buildings and attendance at Town Hall meetings, while freely and

without restriction allowing multiple non-Asians access to, and attendance at, School buildings

and/or Town Hall meetings, including providing non-Asians access to School buildings and/or

Town Hall meetings without being stopped, confronted, searched, or manhandled, and without

prohibiting non-Asians from carrying signs or posters into School buildings and/or Town Hall

meetings.

       18.      Upon information and belief, because Defendants, individually and jointly,

purposefully and intentionally, engaged in selective actions against Asian-Americans only,

Defendants discriminated against Plaintiffs because of their race, color, ethnicity, and/or national

origin as Asian-Americans in violation of the Equal Protection Clause of the Fourteenth

Amendment and a similar provision in the New York State Constitution.

       19.      The policies and practices challenged here constitute the official municipal policy

of Defendants DOE, City, Chancellor Carranza, and/or Mayor, as well as the NYPD and the



                                                 7
          Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 8 of 40




NYPD School Safety Division, and are utilized by the DOE and City, and their respective

employees and agents, to effectively preclude, impede, and/or silence lawful and peaceful

political free speech and protest activities by Asian-Americans at DOE and/or City scheduled

public events, including meetings to be attended by the Chancellor and/or Mayor, and/or other

DOE or City officials. Defendants also include Assistant School Principal Jason Marino,

Assistant School Principal John Doe No. 2, School Safety Officer John Doe No. 3, Police Officer

John Doe No. 4, Police Officer John Doe No. 5, School Safety Officer John Doe No. 6, School

Safety Officer John Doe No. 7, and School Safety Officer John Doe No. 8, among others also

unidentified.

       20.      At and/or outside public School buildings, Defendants engaged in stopping Asian-

Americans, subjecting them to searches, and/or physically impeding their access to School

buildings and/or Town Hall meetings, which are all actions that constitute the official policy of

Defendants DOE, City, Chancellor Carranza, and/or Mayor Bill DeBlasio, as well as the NYPD

and NYPD School Safety Division. The stopping, searching, and/or impeding free speech, free

association, protest activities by Defendants of only Asian-Americans, including unlawfully

impeding access to public facilities and meetings at which the Chancellor and/or Mayor appears,

constitute a municipal policy because these activities occurred prior to, at, and/or during DOE

and/or City events, including Town Hall meetings, and amount to an orchestrated and deliberate

custom and usage of the DOE and/or City Defendants.

       21.      The DOE and City Defendants’ respective failures to appropriately train and

supervise the members of the NYPD and the NYPD School Safety Division, along with

employees or agents of the DOE and/or City in order to address a known pattern of

unconstitutional stopping, seizing, searching, and/or physically impeding access of Asian-



                                                 8
          Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 9 of 40




Americans only to public meetings, through the use of unconstitutional touching, shoving,

pushing, intimidation, harassment, or other unnecessary and abusive exercises of coercion and/or

physical force, amount to deliberate indifference of Asian-Americans’ constitutional rights, thus

constituting an official municipal policy.

       22.     Accordingly, Plaintiffs seek class-wide declaratory and injunctive relief to prevent

such abuses by the DOE, City, Chancellor, Mayor, NYPD, and/or NYPD School Safety

Division, including their respective employees and/or agents.

       23.     In addition, an individually named Plaintiff, who experienced a physical assault,

by employees and/or agents of the DOE, City, NYPD, and NYPD School Safety Division —

Siu-Lin Linda Lam — seeks money damages on behalf of herself only.

                                 JURISDICTION AND VENUE

       24.     Plaintiffs bring this action pursuant to 42 U.S.C. §1981 and 42 U.S.C. §1983 for

violations of their civil rights under the First, Fourth, and Fourteenth Amendments to the United

States Constitution and under the Constitution and laws of the State of New York.

       25.     The case presents a federal question within this Court’s jurisdiction under Article

III, § 2 of the United States Constitution and 28 U.S.C. §§ 1331, 1343(a)(4). This Court has

jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367(a).

       26.     Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.5. This Court has

jurisdiction to declare the rights of the parties and to grant all further relief deemed necessary and

proper. Rule 65 of the Federal Rules of Civil Procedure authorizes injunctive relief. The Court

has authority to award costs and attorneys’ fees under 42 U.S.C. § 1988.




                                                  9
          Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 10 of 40




        27.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because

several Plaintiffs reside in this District, and Defendants DOE, City, Chancellor Carranza, and/or

Mayor Bill DeBlasio have their respective headquarters in this District.

        28.      Required Plaintiffs filed a timely written Notice of Claim in accordance with N.Y.

GEN. MUN. LAW § 50-e(1)(a). Over thirty days will have elapsed since the filing of that notice

and this matter is not settled or otherwise disposed of.8

                                                  PARTIES

Plaintiff Class Representatives

        29.      Plaintiff Chinese American Citizens Alliance Greater New York (CACAGNY) is

a member organization that represents thousands of Asian-Americans within the City of New

York.

        30.       CACAGNY is a Section 501(c)(8) fraternal organization, is incorporated in

Delaware, and has its principal place of business within the County, City, and State of New

York.

        31.      CACAGNY’s mission is to empower Chinese-Americans by advocacy for

Chinese-American interests based on principles of fairness and equal opportunity, and guided by

the ideals of patriotism, civility, dedication to family and culture, and the highest ethical and

moral standards.

        32.      Since its re-chartering in 2016, education has been a key focus of CACAGNY’s

advocacy on behalf of Chinese-American rights and an important issue for Asian-Americans

generally. Education is also an area in which Asians face great discrimination. In New York




8
 Governor Andrew Cuomo has signed various Executive Orders, which have tolled, inter alia, the statutory time
period to file a Notice of Claim, from March 20, 2020 through November 3, 2020.

                                                       10
           Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 11 of 40




City, for example, many Asian-Americans are recent immigrants; for Plaintiffs, as well as other

Asian-Americans, public education is integral to their realizing the American dream on behalf of

themselves and their children.

        33.      The activities documented in CACAGNY’s website demonstrate CACAGNY’s

deep and lasting commitment to fight for Chinese-American rights in public education.9

        34.      Plaintiff Phillip Yan Hing Wong is President of CACAGNY, an Asian-American,

and resides in the County of Queens, City and State of New York. Plaintiff Wong brings this

action in his official and representative capacities as President of CACAGNY. Plaintiff Wong

has three daughters, each of whom attended or are currently attending DOE public schools.

        35.      Plaintiff Siu-Lin Linda Lam is Asian-American and resides in the County of

Queens, City and State of New York. Plaintiff Lam’s daughter attended Stuyvesant High School,

one of the City’s elite specialized high schools.

        36.      Plaintiff Lucas Liu is Asian-American and resides in the County, City, and State

of New York. Plaintiff Liu has two children, both of whom currently attend DOE public schools.

        37.      Plaintiff George Lee is Asian-American and resides in the County, City, and State

of New York. Plaintiff Lee has four children, all of whom attended DOE public schools.

        38.      Plaintiff Xuhui Ni is Asian-American and resides in the County of Kings, City

and State of New York. Plaintiff Ni has two children, both of whom currently attend DOE public

schools.




9
 See generally, CACAGNY’s website at http://www.cacagny.org/home.html, and see, e.g., http://www.cacagny.org/
20190626_firecarranza.html regarding CACAGNY’s issues and concerns over public education in New York City.

                                                      11
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 12 of 40




Defendants

       39.     Defendant New York City Department of Education is organized pursuant to

Article 52-A of the New York Education Law, which delineates the powers and duties of the city

school district of the City of New York, and which is referred to and known as the DOE.

       40.     At all times relevant, Defendant DOE, acting through its employees and agents,

was responsible for the policy, practice, supervision, implementation, and conduct of all its

employees and agents and their respective meetings, and was responsible for the appointment,

training, supervision, discipline, retention, and conduct of all DOE personnel. In addition, at all

times relevant, Defendant DOE was and is responsible for enforcing the rules of the DOE, and

for ensuring that DOE personnel obey the laws of the United States, State of New York, and City

of New York.

       41.     Defendant City of New York is a municipal corporation duly incorporated and

existing pursuant to the laws of the State of New York. Defendant City has established and

maintains the NYPD and the DOE as constituent departments or agencies of the City.

       42.     At all times relevant, Defendant City, acting through the NYPD and the NYPD

School Safety Division, was responsible for the policy, practice, supervision, implementation,

and conduct of all NYPD and NYPD School Safety Division matters and was responsible for the

appointment, training, supervision, discipline, retention, and conduct of all NYPD and NYPD

School Safety personnel. In addition, at all times relevant, Defendant City was and is responsible

for enforcing the rules of the NYPD and NYPD School Safety Division, and for ensuring that the

NYPD and NYPD School Safety Division personnel obey the laws of the United States, State of

New York, and City of New York.




                                                 12
             Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 13 of 40




           43.      Defendant Richard A. Carranza is the current Chancellor of the DOE, its chief

executive officer of the city school district, and has his primary headquarters located in the

County, City, and State of New York.

           44.      Defendant Bill De Blasio is the Mayor and chief executive of the City of New

York, and has his primary headquarters located in the County, City, and State of New York.

           45.      Defendant Jason Marino is an employee of the DOE and works at the James

Madison High School in Brooklyn, New York as an Assistant Principal.10 He is sued here in both

his individual and official capacities.

           46.      Defendant John Doe No. 2 is an employee of the DOE and, upon information and

belief, at all relevant times, works at the James Madison High School in Brooklyn, New York.

He is sued here in both his individual and official capacities.

           47.      Defendant NYPD School Safety Officer John Doe No. 3, upon information and

belief, at all relevant times, is an employee of the City’s NYPD School Safety Division. He is

sued here in both his individual and official capacities.

           48.      Defendant NYPD Police Officer John Doe No. 4, upon information and belief, at

all relevant times, is an employee of the City’s NYPD. He is sued here in both his individual and

official capacities.

           49.      Defendant NYPD Police Officer John Doe No. 5, upon information and belief, at

all relevant times, is an employee of the City’s NYPD. He is sued here in both his individual and

official capacities.




10
     Prior to being identified by Plaintiffs, Defendant Marino was referred to as John Doe No. 1.

                                                           13
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 14 of 40




        50.     Defendant NYPD School Safety Officer John Doe No. 6, upon information and

belief, at all relevant times, is an employee of the City’s NYPD School Safety Division. He is

sued here in both his individual and official capacities.

        51.     Defendant NYPD School Safety Officer John Doe No. 7, upon information and

belief, at all relevant times, is an employee of the City’s NYPD School Safety Division. He is

sued here in both his individual and official capacities.

        52.     Defendant NYPD School Safety Officer John Doe No. 8, upon information and

belief, at all relevant times, is an employee of the City’s NYPD School Safety Division. He is

sued here in his individual and official capacities.

                                  CLASS ACTION ALLEGATIONS

        53.     Pursuant to the Federal Rules of Civil Procedure 23(a) and (b)(2), Plaintiffs bring

this action on behalf of themselves and all other similarly situated individuals. Plaintiffs request

the Court to certify Asians, as a class, including parents who will have, have, or had children

enrolled in DOE public schools, along with other community members and education

stakeholders, and who: (a) have been, are being, or could be subjected to an unlawful stop,

seizure, or search, or who are at risk of being subjected to an unlawful stop, seizure, or search,

outside or inside DOE public schools while exercising their political free speech or free

association rights because of the policies and practices of Defendants DOE, City of New York,

Chancellor Carranza, and/or Mayor de Blasio, as well as the NYPD and the NYPD School

Safety Division, or (b) have been, are being, or could be subjected to being physically or

effectively prevented, impeded, or discouraged from protesting outside or inside DOE public

schools, activities vital to the exercise their political free speech or free association rights,

including protesting and/or carrying or displaying political signs or posters inside or outside



                                                   14
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 15 of 40




public schools, supporting or opposing rules, regulations, policies, or practices of Defendants

DOE, City, Chancellor Carranza, and/or Mayor Bill De Blasio, because of the policies and

practices of Defendants DOE, City, Chancellor Carranza, and/or Mayor Bill De Blasio, as well

as the NYPD and the NYPD School Safety Division.

       54.     This action satisfies all four requirements of Rule 23(a):

               a. Numerosity: Joinder of all class members is impracticable because of the size

                   of the class and the fact that the class includes some members who cannot be

                   identified with any degree of specificity. According to the enrollment figures

                   for the 2019-2020 academic year, for example, there are approximately 1.126

                   million students enrolled in the City’s public schools and approximately 16.2

                   % are identified as Asian. Moreover, the identity of Asian-American parents

                   with children who attend DOE public schools is not readily or easily

                   determined. The identity of those Asians whose children will attend DOE

                   public schools and would potentially be subjected to the challenged policies

                   and practices in the future cannot readily or easily be determined. The identity

                   of Asian education stakeholders, which include members of the Asian

                   community, who may not have children in the public school system but

                   nonetheless are affected by the DOE, City, Chancellor and/or Mayor’s actions

                   or inactions, as well as those of the NYPD and the NYPD School Safety

                   Division, as they relate to NYC public schools.

               b. Commonality: There are questions of law and fact common to all members of

                   the class, including but not limited to, whether Defendants DOE, City,

                   Chancellor Carranza, and/or Mayor Bill De Blasio, as well as the NYPD and



                                                15
Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 16 of 40




       the NYPD School Safety Division, maintain a policy and practice of

       unlawfully stopping, seizing, and/or searching Asian-Americans because of

       their race, color, ethnicity, and/or national origin outside or upon entry to

       public school buildings. There are also questions of law and fact common to

       all members of the class, including but not limited to, whether Defendants

       DOE, City, Chancellor Carranza, and/or Mayor Bill De Blasio, as well as the

       NYPD and the NYPD School Safety Division, maintain a policy and practice

       of unlawfully interfering with Asian-Americans rights to engage in political

       freedom of speech and/or freedom of association as it relates to public

       education in New York City.

    c. Typicality: The claims of the representative Plaintiffs are typical of those of

       the class. Each named Plaintiff has been subjected to the challenged policies

       and practices and, by virtue of his or her status as an Asian-American and by

       exercising his or her political free speech or free association rights, outside or

       inside a DOE public school, remains at risk of being subjected to these

       policies and practices again in the future.

    d. Adequacy of Representation: The class representatives and class counsel will

       fairly and adequately represent the interests of the class. The class

       representatives have no interests in this matter that are antagonistic to other

       class members. Class counsel has many years of experience in civil rights and

       class action litigation.




                                     16
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 17 of 40




       55.        Class-wide declaratory and injunctive relief is appropriate under Rule 23(b)(2)

because Defendants, individually and jointly, have acted or refused to act on grounds generally

applicable to the class as a whole.

                          NYPD AND NYPD SCHOOL SAFETY DIVISION

       56.        Since 1998, the NYPD School Safety Division has authority to patrol the

buildings and grounds of public schools operated by the DOE and to engage in policing activities

with respect to those schools. Today, the NYPD School Safety Division, a branch of NYPD,

includes over 5,000 School Safety Officers assigned to patrol specific school sites.

       57.        Upon information and belief, the NYPD School Safety Division assigns between

three and eight School Safety Officers to each New York City public middle school and high

school. In addition, the NYPD School Safety Division includes at least 191 NYPD precinct-

based police officers assigned to patrol public schools generally.

       58.        NYPD School Safety Officers wear NYPD-issued uniforms and, as peace

officers, maintain full authority to stop, frisk, detain, question, search, and arrest individuals both

on and off school grounds. School Safety Officers do not carry firearms, but they do carry

handcuffs. The NYPD School Safety Division’s precinct-based police officers are armed and are

indistinguishable from the NYPD police officers who patrol New York City streets, except that

these officers are assigned to patrol New York City public schools.

       59.        Upon information and belief, unlike other NYPD police officers who ordinarily

receive six months of training prior to being deployed to city streets, NYPD School Safety

Officers receive only fourteen weeks of training prior to being deployed to New York City

public schools.




                                                  17
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 18 of 40




       60.     Job qualifications for NYPD School Safety Officers differ from those for other

NYPD police officers as well. Unlike other NYPD police officers, NYPD School Safety Officers

are not required to have at least sixty hours of college credit or at least two years of military

service to qualify. On information and belief, NYPD School Safety Officers are also subjected to

less rigorous medical, psychological, and character screenings than other NYPD police officers.

       61.     Notwithstanding these differences, all members of the NYPD School Safety

Division, including School Safety Officers, are law enforcement officers. It is not uncommon for

NYPD School Safety Division Officers and NYPD police officers to act cooperatively with each

other as they relate to NYC public schools.

       62.     Neither NYPD Police Officers nor NYPD School Safety Officers are employees

of the DOE or are educators. However, and though DOE principals and school administrators

have no ultimate authority over NYPD Police Officers and NYPD School Safety Officers, DOE

employees and agents often cooperate with NYPD police officers and NYPD school safety

officers in enforcing municipal (DOE and City) policies and practices.

       63.     The NYPD School Safety Division constitutes the fifth largest police force in the

country. There are over 5,000 NYPD School Safety Division police personnel in public schools.

       64.     Here, and for example, on February 4, 2020, Defendants, including School Safety

Officer John Doe No. 3, Police Officer John Doe No. 4, Police Officer John Doe No. 5, School

Safety Officer John Doe No. 6, School Safety Officer John Doe No. 7, and School Safety Officer

John Doe No. 8 were acting in cooperation with DOE employees Defendants Jason Marino and

John Doe No. 2, both of whom are believed to be DOE Assistant Principals, in carrying out the

unlawful policies and practices of Defendants DOE, City, Chancellor Carranza, and/or Mayor

Bill De Blasio, as well as the NYPD and the NYPD School Safety Division.



                                                  18
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 19 of 40




       65.     Such joint DOE and City law enforcement actions make it impossible for Asian-

Americans to be treated fairly and consistently with respect to their constitutional political free

speech and free association rights when they engage in political speech outside or inside DOE

public school buildings.

                   FACTS RELATING TO CLASS REPRESENTATIVES

       66.     On February 4, 2020, at approximately 6:30 pm, the Chancellor was due to arrive

and convene a Town Hall meeting at the James Madison High School building. The meeting was

to be held in the School’s auditorium. The public had been previously notified of the meeting

and invited to attend.

       67.     As was customary for most public meetings organized by the DOE and/or City,

individuals who desired to speak at a Town Hall meeting were required to sign up on a list

designated for that purpose, which was located inside the building and outside the auditorium.

       68.     On February 4, 2020, persons desiring to speak at the Town Hall were only able

to sign up starting at 6:00 pm and ending at 6:30 pm.

       69.     At approximately 6:00 pm some of the Plaintiffs, along with other Asian-

Americans and non-Asians, gathered for a rally outside the School building. Soon approximately

20 people were actively picketing near the entrance of the School building.

       70.     The picketing group was advised by certain Defendants, including members of

NYPD and NYPD School Safety, that they could not use a public address system and could not

block the sidewalk. Plaintiffs along with the other members of the picketing group complied with

the directions issued.




                                                 19
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 20 of 40




Plaintiff Siu-Liu Linda Lam

       71.     Prior to the commencement of the Town Hall meeting at the School building,

Plaintiff Siu-Lin Linda Lam entered the School building and then the school auditorium, where

the Town Hall meeting was to occur, to save herself a seat. After putting her belongings down on

a seat, she spoke with DOE Superintendent Julianna Bove and Acting Deputy Chancellor

Adrienne Austin (“ADC Austin”) before she returned outside to join the planned protest rally

against the DOE and Chancellor Carranza.

       72.     Shortly before the scheduled 6:30 pm Town Hall meeting start time, Plaintiff Lam

attempted to enter the School building. Two defendants—Jason Marino and John Doe No. 2—

blocked her as she attempted to enter the School building. When Plaintiff Lam attempted to

avoid them, Defendants Jason Marino and John Doe No. 2 again blocked Plaintiff Lam from

proceeding.

       73.     During the time Plaintiff Lam was stopped, blocked, and prohibited from entering

the School building, Defendants Jason Marino and John Doe No. 2 were allowing non-Asian

individuals to walk by Plaintiff Lam and to enter the School building.

       74.     During this time, Plaintiff Lam observed another Asian American woman, who

was carrying a sign, being told by John Doe No. 2 to stop, and she was denied entrance to the

School building. Plaintiff Lam, who was not holding any signs, again approached the School

building door and was stopped again by Defendant Marino, who grabbed Plaintiff Lam’s arm

and pushed her away from the door. Uniformed Defendant NYPD Police Officer John Doe No.

5, Defendant NYPD School Safety Officer John Doe No. 3, Defendant NYPD School Safety

Officer John Doe No. 6, and Defendant NYPD School Safety Officer John Doe No. 7 joined

Defendant Marino and John Doe No. 2 and surrounded Plaintiff Lam. She was told to leave.



                                               20
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 21 of 40




       75.     Defendant NYPD School Safety Officer John Doe No. 6 confronted Plaintiff Lam

and told her to follow him to leave; when she did not move, he went behind her and pushed her

from the back. He continued to apply more pressure to Plaintiff Lam’s back, causing her to

experience physical pain. Plaintiff Lam had no choice but to step back out of the School building

door, where she had been standing, and through which she was attempting to enter.

       76.     Defendant DOE employee John Doe No. 2 told Plaintiff Lam, other Plaintiffs, and

other members of the picketing group, “No signs.”

       77.     A short time later, Plaintiff Lam again tried to enter the School building. Plaintiff

Lam told Defendant DOE employee John Doe No. 2 that she had no sign; when he said nothing,

Plaintiff Lam felt compelled to open her coat to show him that she was not hiding a sign. At that

point, she was finally let into the School building and to the Town Hall meeting.

       78.     Once Plaintiff Lam gained access to the auditorium, she spoke with CEC 22

Superintendent Bove and told her that Asians were not being allowed into the meeting.

Superintendent Bove did nothing except tell Plaintiff Lam to talk to ADC Austin.

       79.     Plaintiff Lam was told by ADC Austin that as long as the signs had no sticks,

signs were allowed into the Town Hall meeting.

       80.     As a result of the physical confrontation with Defendants, Plaintiff Lam suffered

physical injury, and suffered and still suffers mental anguish and emotional distress.

       81.     Plaintiff Lam fears taking part in protests or rallies at, outside, or inside DOE

public schools or attending other City education-related functions because she is Asian-

American and therefore might encounter DOE personnel, or NYPD Officers, or NYPD School

Safety Officers who may subject her to the same or similar unlawful treatment, including




                                                 21
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 22 of 40




stopping her, searching her, subjecting her to harassment and intimidation, and using coercion

and physical force against her in the future.

Plaintiff George Lee

       82.     On February 4, 2020, when Plaintiff George Lee attempted to enter the School

building, he was physically impeded by Defendants DOE employee John Doe No. 2 and NYPD

School Safety Officer John Doe No. 7. Defendant John Doe No. 2 told him, “No signs.”

       83.     Plaintiff Lee advised Defendants DOE employee John Doe No. 2 and NYPD

School Safety Officer John Doe No. 7 that he had no signs, but both Defendants still physically

impeded Plaintiff Lee from entering the School building.

       84.     Plaintiff Lee, to get inside the School building and attend the Town Hall meeting,

felt compelled to open his coat and demonstrate to both Defendants that he was not hiding any

signs. Still, those Defendants denied Plaintiff entry by physically blocking him from entering the

School building even though he did not have any signs with him.

       85.     Sometime later, for unknown reasons, Plaintiff Lee was allowed to enter the

School building and the Town Hall meeting.

       86.     Plaintiff Lee, however, still fears that because he is Asian-American, DOE

personnel, NYPD police officers, and/or NYPD School Safety officers will accost him, harass

him, intimidate him, or coerce him should he engage in political speech outside or inside public

school buildings in conjunction with DOE Town Hall meetings or other City education

functions.




                                                22
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 23 of 40




Plaintiff Lucas Liu

       87.     On February 4, 2020, Plaintiff Lucas Liu arrived at the protest rally outside the

School building a short time after 6:00 pm. He carried a handful of flyers containing political

speech material he intended to hand out at the Town Hall meeting.

       88.     After being informed by a protester that Asians were not being allowed entry

because they were holding signs, Plaintiff Liu approached Defendants NYPD School Safety

Officers John Doe Nos. 6, 7, and 8, who were standing at the door to the School building, and

asked them if they were denying entry to attendees because they were holding signs. These

Defendants refused to answer Plaintiff Liu. Defendant NYPD School Safety Officer John Doe

No. 8 told Plaintiff Liu that he [Liu] could speak with DOE staff because that is who the NYPD

School Safety Officers “were supporting.”

       89.     Upon Plaintiff Liu’s attempt to enter the School building, Defendant NYPD

School Safety Officer John Doe No. 6 refused him entry because Plaintiff Liu was Asian and

was carrying flyers. Defendant NYPD School Safety Officer John Doe No. 8 then asked an

unidentified person where “Mr. Edwards” was. Plaintiff Liu assumed that “Mr. Edwards” was

the DOE staff member whom Plaintiff Liu should talk to.

       90.     After handing the flyers to another protester, Plaintiff Liu again attempted to enter

the School building but was physically blocked from doing so by Defendant NYPD School

Safety Officer John Doe No. 6. Plaintiff Liu held up his hands to show Defendants NYPD

School Safety Officers John Doe Nos. 6 and 8 that he had no signs or flyers.

       91.     Defendant NYPD School Safety Officer John Doe No. 8 then told Defendant

NYPD School Safety Officer John Doe No. 6 to allow Plaintiff Liu into the School building

because he was not carrying any political-speech material.



                                                23
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 24 of 40




       92.     When Plaintiff Liu entered the School building, and as he was searching for ADC

Austin, he was informed about the actions of both Defendants Marino and DOE employee John

Doe No. 2 in impeding Asian-Americans’ access to the School building.

       93.     Plaintiff Liu approached and asked both Defendants Marino and DOE employee

John Doe No. 2 to identify themselves. Both refused to do so.

       94.     Plaintiff Liu continued to search for ADC Austin. When he found her, Plaintiff

Liu complained that Asians were being prevented from entering the School building and the

Town Hall meeting.

       95.     Plaintiff Liu feels and continues to feel heightened concern and distress that if he

attends public school functions, he will be harassed, intimidated, accosted, or subjected to search

by DOE employees, NYPD Police Officers, or NYPD School Safety Officers, particularly if he

is engaged in political free speech.

Plaintiff Xuhui Ni

       96.     On February 4, 2020, Plaintiff Ni attempted to enter the School building with a

sign curled up in his hand. Plaintiff Ni was stopped in the vestibule and told that he could not

bring a sign into the auditorium and to leave the School building.

       97.     Plaintiff Ni went outside the School building and put the sign in his coat. He then

attempted to enter the School building but was physically pulled from the line to enter the

building by Defendant NYPD School Safety Officer John Doe No. 6 for carrying a sign. Plaintiff

Ni then placed his sign on the ground and again attempted to enter the School building.

Defendant NYPD School Safety Officer John Doe No. 6 reiterated to Plaintiff Ni that he could

not come in. Other Asian-Americans who did not have signs were also not being allowed access

to the School building.



                                                24
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 25 of 40




       98.    After he was denied entry, Plaintiff Ni asked Defendants DOE employee John

Does No. 2 and NYPD School Safety Officers John Doe Nos. 6 and 8 why he was not allowed

in. Defendant NYPD School Safety Officer John Doe No. 8 told Plaintiff Li that the sign was “a

problem.” Plaintiff Ni then tried to enter the School building again and was told by Defendant

NYPD School Safety Officer John Doe No. 6, “Don’t make trouble.”

       99.    Plaintiff Ni was directed to “open his jacket.” After Plaintiff Ni complied, and

demonstrated he was not hiding a sign, he was then allowed to enter the School building and

attend the Town Hall meeting.

Asian-American Male

       100.   An Asian-American male also tried to enter the School building to attend the

public Town Hall meeting, but he was prevented from doing so by Defendants Jason Marino and

DOE employee John Doe No. 2. When he tried to get in, he was told by DOE employee John

Doe No. 2, “You cannot bring in a sign.” However, the man was not carrying a sign.

       101.   Further, the Asian-American male pointed out to Defendants, including

Defendants Marino and DOE employee John Doe No. 2, that Defendant City and DOE

employees and agents were allowing non-Asian individuals into the School building and the

Town Hall meeting ahead of and instead of him and other Asian-Americans, who were being

excluded.

       102.   Minutes later, the same Asian-American male again tried to enter the School

building through another door and was pushed out of the door by Defendant NYPD Police

Officer John Doe No. 4. He then attempted to enter through another door, but Defendant NYPD

School Safety Officer John Doe No. 6 pushed him away.




                                               25
           Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 26 of 40




       103.    Dissuaded from entering the School building and attending the Town Hall

meeting, the Asian-American male eventually left the area; he did not attend the Town Hall

meeting.

Additional Facts Relevant to All Plaintiffs

       104.    Upon information and belief, and as observed by Plaintiffs, it appeared from the

events that transpired that at least Defendants Marino and DOE employee John Doe No. 2 were

“in charge” and were giving directions to NYPD uniformed Police Officers and NYPD School

Safety Officers in the area.

       105.    Upon information and belief, Defendants Marino and DOE employee John Doe

No. 2, along with other City and DOE employees, were told by their supervisors or by someone

“in authority” to prevent Asian-American protestors with and without signs or posters or other

political-speech material from entering the School building and gaining access to the Town Hall

meeting.

       106.    Defendants targeted and blocked Asians-Americans from entering the School

building, regardless of whether they had signs, posters, or other political-speech materials.

       107.    Non-Asians were not denied entrance into the School building.

       108.    Non-Asians were not denied access to the Town Hall meeting.

       109.    Non-Asians were not searched outside or upon entering the School building.

       110.    Non-Asians were not denied the right to bring signs, posters, or other political-

speech material into the School building and the Town Hall meeting.

       111.    Only Asian-Americans, because of their race, color, ethnicity, and/or national

origin, were selectively denied entrance into the School building and the Town Hall meeting.




                                                26
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 27 of 40




       112.    Only Asian-American, including Plaintiffs and other Asian-Americans, were

selectively denied entry entrance into the School building and the Town Hall meeting because

they were or were believed to be carrying signs, posters, or other political speech materials.

       113.    Only Asians-Americans, because of their race, color, ethnicity, and/or national

origin, were selectively searched upon their respective attempts to enter the School building and

the Town Hall meeting.

       114.    Only Asians-Americans, because of their race, color, ethnicity, and/or national

origin, were selectively denied the right to bring signs, posters, or other political-speech material

into the School building and the Town Hall meeting.

                                        CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
              VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS
                                           42 U.S.C. § 1983

       115.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       116.    In the following paragraphs, references to the First Amendment include the First

Amendment as applied to the states through the Fourteenth Amendment.

       117.    Defendants the City, DOE, Mayor Bill De Blasio, and/or Chancellor Carranza,

along with the NYPD and/or the NYPD School Safety Division, are liable pursuant to 42 U.S.C.

§ 1983 for maintaining a policy, practice, and custom of unreasonably restricting, impeding, and

preventing Asian-Americans from exercising their political free speech rights in violation of the

First and Fourteenth Amendments to the United States Constitution.

       118.    Plaintiffs’ politically motivated protest rallies against the City, DOE, Mayor,

and/or Chancellor Carranza that occur outside and inside School buildings and/or at Town Hall


                                                 27
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 28 of 40




meetings are speech and expressive activity related to matters of public concern. Such political

speech is therefore protected by the First and Fourteenth Amendments of the United States

Constitution.

       119.     Each individual Plaintiff’s participation at protest rallies, together with other

members of the Asian-American community, some of whom are members of CACAGNY, is

protected association under the First and Fourteenth Amendments of the United States

Constitution.

       120.     Discrimination Based on Political Beliefs and Associations: Defendants

violated the First and Fourteenth Amendments of the United States Constitution by barring and

preventing Asian-Americans from entering School buildings and Town Hall meetings because

they were engaging in a protest rally outside School buildings and at Town Hall meetings against

Defendants City, DOE, Mayor, and Chancellor Carranza based on their protected political beliefs

and associations.

       121.     Restriction on Political Expression: Because of their unlawful actions,

Defendants violated the First and Fourteenth Amendments of the United States Constitution

because they unduly restricted Asian-Americans’ ability to engage in core political expression

and expressive activity, including participation in political rallies and protests.

       122.     Content and Viewpoint Discrimination: Defendants violated the First and

Fourteenth Amendments of the United States Constitution because they discriminated against

protected expression based on the expression’s content and viewpoint in that Plaintiffs were

taking part in a protest rally at the School building and before the Town Hall meeting, and were

holding or carrying signs critical to the City, DOE, Mayor, and/or Chancellor Carranza. Because

of the content and viewpoints expressed by Plaintiffs, Defendants abused their authority and



                                                  28
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 29 of 40




acted to prevent Plaintiffs from entering School buildings and Town Hall meetings with signs,

posters, and other political speech material expressing their views and opinions.

                           SECOND CAUSE OF ACTION
                   VIOLATION OF THE FOURTEENTH AMENDMENT
                          EQUAL PROTECTION CLAUSE
                                          42 U.S.C. § 1983

       123.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       124.    Defendants violated the Equal Protection Clause of the Fourteenth Amendment

because they abused their government authority and engaged in speaker-based discrimination

against Asian-Americans based on their race, color, ethnicity, and/or national origin.

       125.    Defendants selectively targeted Plaintiffs for unlawful, selective treatment on the

bases of their race, color, ethnicity, and/or national origin, namely, because they are Asian-

Americans.

       126.    Defendants selectively targeted Plaintiffs for unlawful, selective treatment on the

bases of their race, color, ethnicity, and/or national origin, namely, because they are Asian-

Americans, and because they exercised fundamental First and Fourteenth Amendment rights.

                           THIRD CAUSE OF ACTION
               VIOLATION OF THE NEW YORK STATE CONSTITUTION
                   EQUAL PROTECTION, NY CLS Const Art 1, § 11

       127.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this complaint.

       128.    Defendants violated Article I § 11 of the New York State Constitution because

they abused their government authority and engaged in speaker-based discrimination against

Asian-Americans based on their race, color, ethnicity, and/or national origin.



                                                 29
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 30 of 40




       129.    Defendants selectively targeted Plaintiffs for unlawful treatment on the bases of

their race, color, ethnicity, and/or national origin, namely because they are Asian-Americans.

       130.    Defendants selectively targeted Plaintiffs for unlawful treatment on the bases of

their race, color, ethnicity, and/or national origin, namely, because they are Asian-Americans,

and because they were engaging in political speech.

                          FOURTH CAUSE OF ACTION
               VIOLATION OF THE NEW YORK STATE CONSTITUTION
                   FREEDOM OF SPEECH, NY CLS Const Art 1, § 8

       131.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this complaint.

       132.    Defendants violated Article I § 8 of the New York State Constitution because they

barred and prevented Asian-Americans from entering School buildings and Town Halls because

they were engaging in a protest rally outside School buildings and at Town Halls against

Defendants City, DOE, Mayor, and/or Chancellor Carranza based on their protected political

beliefs, political speech, and associations.

       133.    Further, Defendants violated Article I § 8 of the New York State Constitution

because they unduly restricted Asian-Americans’ ability to engage in core political expression

and expressive activity, including participation in political rallies and protests.

                                  FIFTH CAUSE OF ACTION
                                VIOLATION OF 42 U.S.C. § 1981

       134.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this complaint.

       135.    Defendants selectively targeted Plaintiffs for unlawful treatment because of their

race, color, ethnicity, and/or national origin, namely, because they are Asian-Americans.




                                                  30
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 31 of 40




       136.      Defendants selectively targeted Plaintiffs for unlawful treatment because of their

race, color, ethnicity, and/or national origin, namely because they are Asian-American, and

because they were engaging in political speech.

       137.      Defendants intentionally deprived and intended to deprive Asian Americans of the

same rights that are enjoyed by white citizens, and other non-Asian citizens, including to enter

public buildings to attend public meetings, with and without political speech materials.

       138.      As a result of Defendants’ discriminatory conduct, Plaintiffs and other Asian-

Americans have been denied their rights to enter public buildings and attend public meetings and

engage in political speech.

       139.      Defendants have acted with malice or reckless indifference to the rights of

Plaintiffs, thereby entitling Plaintiffs to an award of punitive damages.

                                   SIXTH CAUSE OF ACTION
                                    MUNICIPAL LIABILITY
                                            42 U.S.C. § 1983

       140.      Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       141.      Defendants, jointly and severally, while acting under color of state law, engaged

in activities and conduct that constituted a policy, custom, usage, practice, procedure, or rule of

Defendants City, DOE, Mayor Bill De Blasio, and/or Chancellor Carranza, as well as the NYPD

and the NYPD School Safety Division, that violated the New York State and United States

Constitutions.

       142.      This policy, custom, usage, practice, procedure, or rule of Defendants City, DOE,

Mayor Bill De Blasio, and/or Chancellor Carranza, as well as the NYPD and the NYPD School

Safety Division, included stopping, searching, harassing, intimidating, coercing, and/or


                                                  31
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 32 of 40




otherwise impeding Asian-Americans from engaging in political speech, including being

prohibited from entering public buildings to attend public meetings, with and without political

speech materials, which was evidenced by the actions and conduct of the individual Defendants

as described herein.

       143.    This policy, custom, usage, practice, procedure, or rule of Defendants City, DOE,

Mayor Bill De Blasio, and/or Chancellor Carranza, as well as the NYPD and the NYPD School

Safety Division, also included inadequate training and supervision of their respective employees

and agents, including but not limited to the individual Defendants.

       144.     By failing to adequately train and supervise their respective employees and

agents, including but not limited to the individual Defendants, NYPD, NYPD School Safety

Division, and Defendants City, DOE, Mayor de Blasio, and/or Chancellor tacitly condoned,

authorized, or otherwise agreed to the actions and conduct engaged in by the individual

Defendants as described herein.

       145.    The policy, custom, usage, practice, procedure, or rule of Defendants City, DOE,

Mayor Bill De Blasio, and/or Chancellor Carranza, as well as the NYPD and the NYPD School

Safety Division, constituted deliberate indifference to the constitutional rights of Asian-

Americans, including but not limited to the individually-named Plaintiffs.

       146.     The policy, custom, usage, practice, procedure, or rule of Defendants City, DOE,

Mayor Bill De Blasio, and/or Chancellor Carranza, as well as the NYPD and the NYPD School

Safety Division, was the direct and proximate cause of the constitutional violations suffered by

Asian-Americans, including but not limited to the individually-named Plaintiffs.




                                                 32
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 33 of 40




       147.     Defendants, individually and severally, while acting under color of state law,

were directly and actively involved in violating the constitutional rights of Asian-Americans,

including but not limited to Plaintiffs.

       148.     Defendants’ actions and conduct described herein deprived Asian-Americans,

including but not limited to Plaintiffs, of their constitutional rights, including being stopped,

searched, harassed, intimidated, coerced, and/or otherwise impeded from engaging in political

speech and freedom of association, including being prohibited from entering public buildings to

attend public meetings, with and without political speech materials.

                           SEVENTH CAUSE OF ACTION
                   VIOLATION OF THE FOURTEENTH AMENDMENT
                           SUBSTANTIVE DUE PROCESS
                                           42 U.S.C. § 1983

       149.     Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       150.     Defendants City, DOE, Mayor Bill De Blasio, and/or Chancellor Carranza are

liable pursuant to 42 U.S.C. § 1983 for maintaining a policy, practice, and custom of committing

abuses against Asian-Americans that shock the conscience in violation of the Fourteenth

Amendment to the United States Constitution.

       151.     Defendants Jason Marino, DOE employee John Doe No. 2, NYPD School Safety

Officers John Doe No. 3, 6, and 7, and NYPD Police Officer John Doe Nos. 5 are liable pursuant

to 42 U.S.C. § 1983 for abuses against individually named Plaintiff Siu-Lin Linda Lam that

shock the conscience in violation of the Fourteenth Amendment of the United States

Constitution.




                                                  33
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 34 of 40




                             EIGHTH CAUSE OF ACTION
                       VIOLATION OF THE FOURTH AMENDMENT
                          UNLAWFUL SEARCH AND SEIZURE
                                         42 U.S.C. § 1983

       152.     Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       153.     Defendants are liable for the unreasonable searches and seizures of Asian-

Americans, including Plaintiffs, in violation of the Fourth Amendment of the United States

Constitution.

       154.     Defendants Jason Marino, DOE employee John Doe No. 2, NYPD School Safety

Officers John Doe Nos. 3, 6, and 7, and NYPD Police Officer John Doe No. 5 are liable for

violating Plaintiff Siu-Lin Linda Lam’s right under the Fourth Amendment of the United States

Constitution to be free from unreasonable searches and seizures.

                           NINTH CAUSE OF ACTION
                 VIOLATION OF NEW YORK STATE CONSTITUTION
              UNLAWFUL STOPS AND SEARCHES, NY CLS Const Art 1, § 12

       155.     Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       156.     Defendants are liable for the unreasonable stops and searches of Asian-

Americans, including Plaintiffs, in violation of Article I § 12 of the New York State Constitution.

       157.     Defendants Jason Marino, DOE employee John Doe No. 2, NYPD School Safety

Officers John Doe Nos. 3, 6, and 7, and NYPD Police Officer John Doe No. 5 are liable pursuant

to Article I § 12 of the New York State Constitution for the unreasonable stop and search of

individually named Plaintiff Siu-Lin Linda Lam.




                                                 34
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 35 of 40




                             TENTH CAUSE OF ACTION
                        VIOLATION OF NEW YORK STATE LAW
                              ASSAULT AND BATTERY

       158.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       159.    Defendants are liable for the assaults and batteries of Asian-Americans, including

Plaintiffs, in violation of New York State law.

       160.    Defendants Jason Marino, DOE employee John Doe No. 2, NYPD School Safety

Officer John Doe Nos. 3, 6, and 7, and NYPD Police Officer John Doe No. 5 are liable for the

assault and battery of individually named Plaintiff Siu-Lin Linda Lam in violation of New York

State law.

                      ELEVENTH CAUSE OF ACTION
        VIOLATION OF STATE LAW—RESPONDEAT SUPERIOR LIABILITY
              AGAINST DEFENDANTS CITY OF NEW YORK AND
              NEW YORK CITY DEPARTMENT OF EDUCATION

       161.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       162.    Defendants City of New York and DOE are vicariously liable for the actions of

their respective employees and agents who were on duty and acting within the scope of their

respective employment when they engaged in the wrongful conduct described herein.

       163.    As a result of the foregoing, Plaintiff Siu-Lin Linda Lam is entitled to

compensatory damages in an amount to be determined by a jury, and is further entitled to

punitive damages against the individual Defendants Jason Marino, DOE employee John Doe No.

2, NYPD School Safety Officers John Doe Nos. 3, 6, and 7, and NYPD Police Officer John Doe

No. 5 in an amount to be determined by a jury, plus reasonable attorneys’ fees, costs, expenses,

and disbursements of this action.

                                                  35
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 36 of 40




                         TWELFTH CAUSE OF ACTION
                         VIOLATION OF STATE LAW—
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       164.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       165.    Defendants Marino, John Doe No. 2, NYPD School Safety Officers John Doe

Nos. 3, 6, and 7, and NYPD Police Officer John Doe No. 5 displayed outrageous conduct for the

assault and battery of Plaintiff Lam and for surrounding her near the door to the School building

in a concerted effort to intimidate and force her to leave the School building because she is

Asian-American and because they believed she was engaging in expressive political activity.

       166.    Defendants have either intentionally caused or recklessly disregarded the

likelihood or probability that their actions would cause Plaintiff Lam to suffer severe emotional

distress. Defendants’ assault, battery, and/or intimidation of Plaintiff Lam seems as if it was done

with the intention of causing her severe emotional distress, Defendants were at the very least

reckless in their disregard of the probable harm their actions would cause Plaintiff Lam.

       167.    Defendants’ assault, battery, and/or intimidation of Plaintiff Lam is the cause of

Plaintiff Lam’s emotional distress.

       168.    Plaintiff Lam has also suffered and continues to suffer severe emotional trauma as

a result of fears of returning to protest rallies at, inside, or outside DOE public schools or

attending other City education-related functions because she is Asian-American and because she

was engaging in political speech therefore might encounter either NYPD Officers or NYPD

School Safety Officers or DOE officials who may subject her to the same or similar unlawful

treatment, including stopping her, subjecting her to harassment and intimidation, and/or using

physical force against her in the future.



                                                  36
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 37 of 40




                        THIRTEENTH CAUSE OF ACTION
                         VIOLATION OF STATE LAW—
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       169.    Plaintiffs restate and incorporate by reference the allegations contained in the

preceding paragraphs of this Complaint.

       170.    Defendants Marino, John Doe No. 2, NYPD School Safety Officers John Doe

Nos. 3, 6, and 7, and NYPD Police Officer John Doe No. 5 NYPD displayed outrageous conduct

for the assault and battery of Plaintiff Lam and for surrounding her near the door to the School

building in a concerted effort to intimidate and force her to leave the School building because she

is Asian-American and because they believed she was engaging in expressive political activity.

       171.    Defendants’ assault, battery, and/or intimidation of Plaintiff Lam is the cause of

Plaintiff Lam’s emotional distress.

       172.    Plaintiff Lam has also suffered and continues to suffer severe emotional trauma as

a result of the events described herein and fears returning to protest rallies at, inside, or outside

DOE public schools or attending other City education-related functions or engaging in political

speech at other education-related public meetings because she is Asian-American and therefore

might encounter either NYPD Officers or NYPD School Safety Officers or DOE officials who

may subject her to the same or similar unlawful treatment, including stopping her, subjecting her

to harassment and/or intimidation, and using physical force against her in the future.

                                   JURY TRIAL DEMANDED

       173.    Plaintiffs request a jury trial on all those claims permitting same.

                                      PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs respectfully request that the Court:

       A.      Assume jurisdiction over this matter;

       B.      Certify this action as a class action pursuant to Fed. R. Civ. P. Rule 23(b)(2);

                                                  37
           Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 38 of 40




          C.    Declare that the policies and practices of the City, DOE, Mayor Bill De Blasio,

and/or Chancellor Carranza, along with the NYPD and the NYPD School Safety Division, to

selectively stop, search, accost, harass, intimidate, coerce, and/or otherwise impede Asian-

Americans absent probable cause of criminal activity violative of Plaintiffs’ federal and state

rights;

          D.    Declare that Defendants individually and jointly violated Plaintiffs’ First, Fourth,

and Fourteenth Amendment rights of the United States Constitution and the New York State

Constitution;

          E.    Declare that Defendants individually and jointly unlawfully discriminated against

Plaintiffs as Asian-Americans because of their race, color, ethnicity, and/or national origin;

          F.    Declare that Defendants individually and jointly treated Plaintiffs selectively

because of their race, color, ethnicity, and/or national origin, namely Asian-American, and

therefore violated the Equal Protection Clause of the Fourteenth Amendment, which precludes

such actions;

          G.    Declare that Defendants individually and jointly violated the Equal Protection

Clause of the Fourteenth Amendment by unlawfully and without justification or cause stopping,

searching, harassing, intimidating, coercing, and otherwise impeding Plaintiffs’ entrance into

public buildings and meetings because of Plaintiffs’ race, color, ethnicity, and/or national origin;

          H.    Declare that Defendants individually and jointly intentionally deprived Plaintiffs

and other Asian Americans of the same rights that are enjoyed by white citizens and other non-

Asians, including to enter public buildings and to attend public meetings, with and without

political speech material, in violation of 42 U.S.C. § 1981;




                                                 38
            Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 39 of 40




       I.       Declare that Defendants, individually and jointly, while acting under color of state

law, engaged in activities and conduct that constituted a policy, custom, usage, practice,

procedure, or rule of Defendants City, DOE, Mayor Bill De Blasio, and/or Chancellor Carranza,

along with the NYPD and NYPD School Safety Division, that violated the United States and the

New York State Constitutions;

       J.       Declare that Defendants, individually and jointly City, DOE, Mayor and/or

Chancellor, Jason Marino, DOE employee John Doe No. 2, NYPD School Safety Officers John

Doe Nos. 3, 6, and 7, and NYPD Police Officer John Doe No. 5, are liable for the assault and

battery of Plaintiff Linda Lam in violation of New York State law;

       K.       Preliminarily and permanently enjoin Defendants City, DOE, Mayor de Blasio,

and/or Chancellor Carranza, including their respective officers, agents, servants, employees, and

attorneys, and those persons in active concert or participation with them who receive actual

notice of the injunction, from any further violations of Plaintiffs’ constitutional, statutory, and

common law rights, including their selectively searching, prohibiting, accosting, harassing,

intimidating, coercing, and/or impeding any other Asian-Americans at public rallies and during

picketing, and from entering public buildings and public meetings, including Town Halls

meetings, with or without signs, posters, and/or other material expressing political speech absent

probable cause of criminal activity;

       L.       Declare that Defendants City, DOE, Mayor de Blasio and/or Chancellor Carranza

are vicariously liable for the actions of their employees and agents;

       M.       Award Plaintiff Siu-Lin Linda Lam full and fair compensatory damages against

Defendants City, DOE, Mayor de Blasio, and/or Chancellor Carranza for the unlawful actions of

their employees and agents;



                                                  39
         Case 1:20-cv-08964-LAK Document 1 Filed 10/27/20 Page 40 of 40




       N.      Award Plaintiff Sui-Lin Linda Lam full and fair compensatory damages for

physical and emotional injuries against all Defendants for the injuries sustained by Plaintiff Siu-

Lin Linda Lam in an amount to be determined by a jury;

       O.      Award punitive damages against the Defendants in an amount to be determined

by a jury;

       P.      Award Plaintiffs their costs, expenses, disbursements, and reasonable attorneys’

fees in this action under 42 U.S.C. §1988; and

       Q.      Grant any other and further relief as this Court may deem necessary, just, or proper.

Dated: New York, New York
       October 26, 2020

                                                      Respectfully submitted,

                                                      ADVOCATES FOR JUSTICE
                                                      Attorneys for Plaintiffs

                                                                            /s/
                                                      Laura D. Barbieri
                                                      225 Broadway, Suite 1902
                                                      New York, New York 10007
                                                      Tel.: (212) 285-1400, ext. 710
                                                      Fax: (212) 285-1410
                                                      Cell: (914) 819-3387 (preferred)
                                                      lbarbieri@advocatesny.com




                                                 40
